PER CURIAM.
Plaintiff appeals from an order dismissing her claims against defendants for failure to obtain an attorney to represent her following the court’s order allowing the withdrawal of the attorney that filed the complaint and granting her thirty days within which to employ another attorney.
Upon motion of the defendants, the trial court entered an order of dismissal, without prejudice. It is from that order that plaintiff appeals.
We hold that the trial court erred in entering the order of dismissal. Therefore we reverse. See Section 454.18, Florida Statutes; Kahn v. Milon, 332 So.2d 149 (Fla. 3d DCA 1976); Carr v. Grace, 321 So.2d 618 (Fla. 3d DCA 1975), cert. denied, 348 So.2d 945 (Fla.1977).
Reversed and remanded for further proceedings.